Citation Nr: 0518362	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  04-20 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial (compensable) evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Witness


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from June 1949 to October 
1952.

The case comes before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran has Level VIII hearing acuity in his service-
connected left ear and Level I hearing acuity in his right 
ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.383, 4.1-4.14, 4.85-4.87,4.85-4.86, Diagnostic Code 6100 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)).  Furthermore, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 46,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c)).

The Board notes that the April 2003 RO letter did not address 
the issue of entitlement to a compensable evaluation for left 
ear hearing loss.  However, it has been determined by VA's 
Office of the General Counsel that, when a claim of service 
connection is granted and the veteran submits a notice of 
disagreement as to the disability evaluation assigned, notice 
under 38 U.S.C.A. § 5103(a) is not required as to the claim 
raised in the notice of disagreement.  See VAOPGCPREC 8-2003 
(December 22, 2003).  Instead, it was concluded that the RO's 
only obligation under such circumstances is to develop or 
review the claim and, if the disagreement remains unresolved, 
to issue a statement of the case (issued in May 2004).  Id.  
Such was done in the present case.  Thus, no further notice 
is required.  See Quartuccio, supra.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).  In addition, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
unilateral hearing loss range from non-compensable to 10 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The Rating 
Schedule establishes 11 auditory acuity Levels, designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  In situations where service 
connection has been granted only for hearing loss involving 
one ear, and the veteran does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. 
§§ 3.383(a)(3), 4.14, 4.85(f).  In such situations, a maximum 
10 percent evaluation is assignable for hearing loss when the 
service-connected ear is at Levels X or XI. 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The Board acknowledges that Congress amended 38 U.S.C.A. § 
1160. Under the former version, where a veteran has suffered 
total deafness in one ear as a result of service-connected 
disability and total deafness in the other ear as a result of 
nonservice-connected disability not the result of the 
veteran's own willful misconduct the VA shall assign and pay 
to the veteran the applicable rate of compensation as if the 
combination of disabilities were the result of service-
connected disability.  Under the amended version, where a 
veteran suffered deafness compensable to a degree of 10 
percent or more in one ear as a result of service-connected 
disability and deafness in the other ear as a result of 
nonservice-connected disability not the result of the 
veteran's own willful misconduct, the VA shall assign and pay 
to the veteran the applicable rate of compensation as if the 
combination of disabilities were the result of service-
connected disability.  See Veterans Benefit Act of 2002, Pub. 
L. No. 107-330, 116 Stat. 2820 (Dec. 6, 2002) (to be codified 
as amended at 38 U.S.C.A. § 1160(1)(a)(3)).  However, neither 
version of this statute has bearing on the veteran's claim 
because, the veteran's service-connected right ear is not 
totally deaf, or as will be explained below, compensable to a 
degree of 10 percent or more.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI (in 8 
C.F.R. § 4.85) represents nine categories of the percentage 
of discrimination based on controlled speech discrimination 
tests.  The horizontal column in Table VI represents nine 
categories of decibel loss based on pure tone audiometry 
testing.  The numeric designation of impaired hearing (Levels 
I through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination 
and the horizontal column appropriate to the pure tone 
decibel loss.  The percentage evaluation is found from Table 
VI (in 38 C.F.R. 
§ 4.85) by intersecting the vertical column appropriate for 
the numeric designation for the ear having the better hearing 
acuity and the horizontal row appropriate for the numeric 
designation for the level for the ear having the poorer 
hearing acuity.  However, as previously indicated, when only 
one ear is service connected, unless the nonservice-connected 
ear is totally deaf, the nonservice-connected ear is 
considered to be Level I.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, at 54).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In the present case, the veteran was granted service 
connection for a left ear hearing disability in a September 
2003 Board decision.  In an October 2003 rating decision, the 
RO implemented the grant of service connection for a left ear 
hearing disability and assigned a noncompensable rating, 
effective July 24, 2000.  At present, the veteran is seeking 
an initial compensable rating.  

The record includes a VA Medical Center (VAMC) audiology 
report dated in January 2000.   This record shows veteran's 
pure tone thresholds, in decibels, for the left ear were 85, 
85, and measured at 1000 and 2000 Hertz, respectively.  No 
measurements were recorded for 3000 and 4000 HZ.  The 
veteran's pure tone thresholds, in decibels, for his right 
ear were 30, 10, 50, and 55, measured at 1000, 2000, 3000 and 
4000 Hertz, respectively.  Speech recognition was measured as 
80 percent in the left ear and as 92 percent in the right 
ear.  

The VA examined the veteran in November 2002.  The November 
2002 VA examination report shows, the veteran's pure tone 
thresholds, in decibels, for the left ear were 80, 85, 85, 95 
measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  
The average pure tone threshold at 1000, 2000, 3000, and 4000 
Hertz was 86 decibels in the left ear.  His speech 
discrimination was 72 percent for the left ear.  The 
veteran's pure tone thresholds, in decibels, for the right 
ear were 35, 15, 45, 45 measured at 1000, 2000, 3000, and 
4000 Hertz, respectively.  The average pure tone threshold at 
1000, 2000, 3000, and 4000 Hertz was 35 decibels in the right 
ear.  His speech discrimination was 96 percent for the right 
ear.  

The veteran has submitted numerous personal correspondence in 
support of his claim.  In addition to the written statements 
the veteran submitted to the RO during the course of his 
appeal, he also presented testimony before a decision review 
officer at the RO in March 2003.  At the hearing, the veteran 
testified that he thought his current hearing loss was the 
result of noise exposure during his active service.  The 
veteran further pointed out that he had difficulty hearing in 
the presence of background noises.  The veteran also 
testified that his hearing impairment never interfered with 
his job as a medical laboratory technologist.  

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.
 
Upon a review of the evidence of record, the Board finds that 
the veteran currently has Level VIII hearing acuity in the 
left ear, and Level I hearing acuity in the right ear.  See 
38 C.F.R. §§ 4.85-4.87, Table VIA.  The Board notes that 
under 38 C.F.R. § 4.85(f), the non-service-connected right 
ear is assigned a Roman Numeral designation of I even though 
the veteran has hearing loss in that ear.  Therefore, under 
the applicable schedular criteria, a noncompensable 
evaluation is appropriate for the degree of impairment 
currently demonstrated.  See 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100.  Furthermore, none of the other medical 
evidence submitted by the veteran shows the veteran's hearing 
acuity greater than Level VIII in the left ear. 

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's left ear hearing loss does 
not warrant the assignment of a compensable rating.  
Additionally, the Board has considered the application of 38 
C.F.R. 
§ 4.86(b) (2004) [exceptional patterns of hearing 
impairment].  However, the veteran's hearing loss does not 
meet the criteria under that section.  Hence, as the 
competent medical evidence supports the assignment of a 
noncompensible rating for left ear hearing loss, the 
veteran's claim is denied. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  

In the instant case, however, there has been no showing that 
the veteran's hearing loss alone has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or have otherwise 
rendered impracticable the application of the regular 
schedular standards.  Although the veteran has submitted 
numerous statements concerning his hearing loss, these 
statements do not indicate that his hearing loss has caused a 
marked interference with his employment.  In fact, at the 
March 2003 hearing the veteran testified that his hearing 
loss never interfered with his job as a laboratory 
technologist.  Finally, the Board acknowledges the sincerity 
of the veteran's statements concerning his hearing loss.  The 
veteran is certainly competent to provide an account of the 
symptoms that he experiences and has experienced.  Hayes v. 
Brown, 9 Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  However, since he is a lay person, he 
is not competent to offer an opinion requiring medical 
knowledge or expertise.  Therefore, the Board finds that his 
statements, no matter how sincere, cannot be utilized in lieu 
of competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1995).   In essence, the Board finds that no evidence 
currently of record shows that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a noncompensible 
rating from the date of his claim.  Therefore, the assignment 
of staged evaluations in this case is not necessary.


ORDER

An initial compensable rating for left ear hearing loss is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


